DENY and Opinion Filed January 25, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00041-CV

                    IN RE DAVID S. GRANTHAM, Relator

          Original Proceeding from the 469th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 469-52594-2016

                         MEMORANDUM OPINION
                   Before Justices Schenck, Reichek, and Carlyle
                            Opinion by Justice Reichek
      In this original proceeding, relator challenges the trial court’s December 2,

2021 order denying relator’s special appearance plea to the jurisdiction and second

amended motion to transfer venue in the underlying proceedings.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that he lacks an adequate appellate remedy. In re

Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As the

party seeking relief, relator has the burden of providing the Court with a certified or

sworn copy of the challenged order and every document that is material to

establishing relator’s right to mandamus relief. See TEX. R. APP. P. 52.3(k), 52.7(a);
In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas 2008, orig. proceeding)

(requiring relator to submit a record containing certified or sworn copies).

      Relator has failed to provide the Court with a copy of the challenged order or

any other document material to establishing a right to mandamus relief. We

conclude relator has not met his burden to prove an entitlement to the relief

requested. Accordingly, we deny the petition for writ of mandamus without

prejudice to refiling a petition with a record that complies with Texas Rule of

Appellate Procedure 52. See TEX. R. APP. P. 52.3(k), 52.7(a).




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


220041F.P05




                                         –2–